Citation Nr: 0324083	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  02-01 010A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture to the right 5th finger (to include arthritis), 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for residuals of a 
fracture to the right 3rd and 4th metacarpals (to include 
arthritis), currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to an increased rating for residuals of a 
left upper deltoid wound, currently evaluated as 20 percent 
disabling. 

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to September 
1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2000 and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Louis, Missouri (RO).  The two appeals of the 
veteran have separate procedural histories; however, they 
have been merged for the sake of simplicity.

The issues of entitlement to increased ratings for residuals 
of a fracture to the right 5th finger (to include arthritis), 
residuals of a fracture to the 3rd and 4th metacarpals (to 
include arthritis), PTSD, and hemorrhoids will be addressed 
in the REMAND portion of this decision.  

The Board has also determined that the veteran's claim of 
entitlement to individual unemployability is inextricably 
intertwined with his increased rating claims.  As such, 
adjudication of that claim is deferred pending the actions 
requested in the remand.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).




FINDINGS OF FACT

1.  The veteran's left upper deltoid wound is manifested by 
loss of muscle substance, significant impairment of strength 
and endurance, and X-ray evidence of multiple scattered 
foreign bodies. 

2.  The objective evidence of record does not show marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a left upper deltoid wound so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability rating 
for residuals of a left upper deltoid wound have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5303 
(2002).

2.  The evidence does not warrant further referral for 
consideration of an extraschedular rating for residuals of 
the veteran's left upper deltoid wound.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well-
grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claim for an increased evaluation 
for his left shoulder disability prior to that time; that 
claim remains pending before VA.  Thus, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date, the Board 
finds that such provisions of the VCAA are applicable to this 
pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a December 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a February 2002 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In an October 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his increased rating 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have VA outpatient treatment 
records.  In addition, the veteran was provided with VA 
examinations in May 1990, October 2000, and October 2001.  
The Board finds that all known and ascertainable medical 
records for the veteran's increased rating claim have been 
obtained and are associated with the claims folder.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; VA outpatient 
treatment reports; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2002).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2002).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2002).  Finally, in 
cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that evaluation of a service-connected 
disability involving a joint that may be rated on limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 (2002) and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2002).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 state that a disability affecting the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2002).  

The veteran is currently assigned a 20 percent disability 
rating for residuals of a left upper deltoid wound under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5303 (2002).  
He contends that his left upper deltoid wound is more 
disabling than currently evaluated and he has appealed for an 
increased rating.  

Under Diagnostic Code 5303, the schedular criteria 
contemplate a 20 percent disability rating for moderate and 
moderately severe muscle disability of the nondominant arm.  
A 30 percent disability rating is warranted for severe muscle 
disability of the nondominant arm.  See 38 C.F.R. § 4.71a 
(2002).  

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56 (2002).  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Slight disability of muscles results from a simple 
wound with no debridement or infection and includes objective 
findings such as a minimal scar; no evidence of fascial 
defect, atrophy, or impaired tonus; no retained metallic 
fragments; and no impairment of function.  38 C.F.R. 
§ 4.56(d)(1).  Moderate disability of muscles results from a 
through and through or deep penetrating wound with residuals 
of debridement or prolonged infection and is characterized by 
some loss of deep fascia or muscle substance; impairment of 
muscle tonus; and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles results from through 
and through or deep penetrating wound with debridement, 
prolonged infection, sloughing of soft parts, and 
intermuscular scarring.  It requires indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

The veteran's June 1950 Report of Medical History reflected 
that he was right-handed.  As such, his left arm is 
considered his "nondominant" arm.  Additional service 
medical records show that in November 1950, the veteran 
incurred a gunshot wound to the left upper deltoid region.  
Upon hospitalization, no perforation, artery, or nerve 
involvement was seen.  It was also noted that only "soft 
tissue" was involved.  An X-ray showed some widening of the 
epiphyreal line of the head of the humerus suggesting that 
the injury had produced a slipped epiphysis.  In addition, 
several 1 mm. metallic foreign bodies were seen posterior-
laterally.  Subsequent treatment indicated that the veteran's 
left upper deltoid wound was debrided and hot soaks were 
prescribed for infection.  Approximately two weeks after the 
veteran was shot, it was noted that a clean, 31/2 inches long, 
2 inches wide, and 11/2 inches deep wound was present over the 
post-lateral surface of the left upper deltoid region.  
Motion of the left arm and shoulder was observed as good and 
there was no nerve or tendon involvement.  In December 1950, 
the veteran's wound was sutured.  At that time, an 8 x 3 cm., 
clean, granulating wound was observed over the lateral 
deltoid region, left upper arm.  The subcutaneous tissue and 
fascia were approximated with "2-0" chromic catgut.  In 
February 1951, the veteran complained that his left shoulder 
had pain and tingling.  It was noted that the reasons for 
such problems was lack of use and exercise, and the veteran 
was instructed to use his arm.  A December 1954 Report of 
Medical Examination noted that the veteran had a 6" anterior 
scar on the left side of his left triceps.  He also had a 
rough left-sided 4" scar posteriorly on his left deltoid.  

At his May 1990 VA examination, the first VA examination 
after active service that addressed his left shoulder 
disability, the veteran complained of left shoulder aches and 
pains occurring with weather changes.  He asserted that the 
episodes began in approximately 1982.  He also described 
throbbing muscle spasms in his left deltoid muscle that 
occurred a few times daily, as well as discomfort when 
picking things up with his left arm.  Upon examination, a 9 
cm. long, 2 cm. wide, and 1 cm. sunken scar was observed over 
the veteran's left shoulder.  Both the scar and indentation 
areas were tender to palpation.  Left shoulder range of 
motion testing revealed anterior flexion to 135 degrees, 
abduction to 90 degrees, posterior extension to 45 degrees, 
internal rotation to 90 degrees, and external rotation to 45 
degrees.  The left arm had normal reflexes in the biceps, 
triceps, and brachial radialis.  In addition, left shoulder 
abduction strength was 4/5, as compared to right shoulder 
abduction strength of 5/5.  He had normal sensation and 
pulses throughout his left upper extremity.  Ultimately, the 
veteran was diagnosed with a significant wound injury to the 
left deltoid muscle with aching sensations during weather 
changes and decreased strength in the rotator cuff group.  

At the veteran's October 2000 VA examination, he complained 
that his left upper deltoid injury had worsened during the 
prior year with increased aching and muscle jumping.  He 
stated that he could not use his left arm as much as his 
right.  Upon examination, the veteran's left upper deltoid 
was observed with minimal tenderness upon palpation.  Range 
of motion testing revealed 100 degrees forward flexion and 
abduction to 110 degrees.  Left shoulder abduction and 
adduction against resistance revealed strength from 1/5 to 
2/5.  Right shoulder range of motion testing demonstrated 
forward flexion to 130 degrees and abduction to 130 degrees.  
The examiner noted that while the veteran had "significant" 
deficits in both arms, more on the left than the right, he 
was able to plant and weed a garden, and use a computer.  
Ultimately, the veteran was diagnosed with status post 
gunshot wound to the left deltoid.  The examiner commented 
that it was difficult to assess the veteran's functional 
limitation as due solely to his deltoid muscle as he had 
injured his spinal cord in 1997, causing additional 
limitation of function.  The Board notes, in this regard, 
that the veteran apparently sustained a significant cervical 
spine injury in either 1995 or 1997 which resulted in some 
paraplegia including affecting the left upper extremity.

During VA outpatient treatment, the veteran reported 
stiffness in all of his extremities.  He specifically stated 
that he had increased pain and tightness in his left 
shoulder.  In November 2000, the veteran's left shoulder 
flexor strength was 3/5.  His left shoulder abductor 
exhibited strength of 3/5.  

At his October 2001 VA examination, the veteran reported left 
shoulder pain that occurred on a daily basis.  He also 
complained of weakness and stated that he was unable to fully 
use or abduct his left arm.  Range of motion testing revealed 
100 degrees abduction.  The examiner observed a large area of 
tissue absence in the left deltoid, corresponding to his in-
service wound.  He indicated that the area was tender to 
palpation.  Ultimately, the veteran was diagnosed with 
arthritis of the left shoulder that was as likely as not 
secondary to the altered use of left arm from muscle loss 
from his in-service injury.  An X-ray revealed no acute 
fracture or dislocation.  Minimal degenerative changes of the 
acromioclavicular and glenohumeral joints were seen.  It was 
noted that he had status post gunshot injury with small 
bullet fragments in the projection of the left proximal 
humerus.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
supports a 30 percent disability rating for residuals of the 
veteran's left upper deltoid wound.  As stated previously, 
the veteran is currently assigned a 20 percent disability 
rating for residuals of a left upper deltoid wound under 38 
C.F.R. § 4.71a, Diagnostic Code 5303.  A 30 percent 
disability rating is warranted under Diagnostic Code 5303 
based on symptomatology that more nearly approximate that 
required for a higher 30 percent rating.   

As noted in October 2000, the veteran's left shoulder range 
of motion was 20 to 30 degrees less than that of the right 
shoulder.  In addition, left shoulder abduction and adduction 
against resistance revealed strength of only 1/5 to 2/5.  The 
examiner noted that the veteran "significant" deficits in 
both arms, more severe on the left.  In October 2001, the VA 
examiner observed a large area of tissue absence in the left 
deltoid, corresponding to his in-service wound.  The area was 
tender to palpation.  The examiner further commented that the 
veteran now had arthritis of the left shoulder as due to the 
altered use of his left arm from "muscle loss."  A 
subsequent X-ray report indicated that there were small 
bullet fragments in the projection of the left proximal 
humerus.  

The Board is aware that the veteran has apparently sustained 
a traumatic injury to the spinal cord resulting in some 
quadriplegia which at least one examiner indicated made it 
difficult to assess the functional change specifically 
attributable to the veteran's deltoid injury as opposed to 
the spinal cord injury.  In this regard, the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  In this case, there is no clear delineation 
between symptomatology due to the veteran's service-connected 
left shoulder disability and that due to residuals of the 
nonservice-connected spinal cord injury.  Thus, as the 
evidence of record has shown loss of muscle substance, 
significant impairment on tests of strength and endurance, as 
well as X-ray evidence of multiple scattered foreign bodies 
and no examiner has indicated that such residuals are not due 
to the service-connected disability, the Board finds that the 
veteran's left upper deltoid wound residuals more nearly 
approximate the criteria required for a higher 30 percent 
disability that contemplates a severe muscle injury.  
Further, while the Board has considered the effect of pain 
and weakness when rating the veteran's service-connected 
disability as well as weakened movement, excess fatigability 
and pain on movement, 38 C.F.R. § 4.56 already includes 
consideration of pain as well as the other factors in the 
classification of the muscle injury, which in this case, 
warrants no more than a 30 percent evaluation.  See DeLuca v. 
Brown, supra; 38 C.F.R. §§ 4.40, 4.45 (2002).  Assigning an 
increased rating for pain under 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in DeLuca, would violate the principle against 
pyramiding in this case, given the findings on VA 
examination.  See 38 C.F.R. § 4.14.  Moreover, a 30 percent 
evaluation is the maximum assignable for injuries to the 
muscle groups affecting the nondominant shoulder girdle and 
arm.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301-5308 
(2002).  While the Board has considered whether a higher 
evaluation would be in order under other relevant diagnostic 
codes such as that governing motion of the shoulder joint, 
the Board finds that the criteria for a rating in excess of 
30 percent are not met.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5200, 5202 (2002).  As such, a 30 percent disability 
rating, but no more, is warranted under the provisions of 
Diagnostic Code 5303.  See 38 C.F.R. §§ 4.56(d)(4), 4.71a 
(2002). 

C.  Extraschedular consideration

In the February 2002 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected residuals of a left upper deltoid 
wound.  Since this matter has been adjudicated by the RO, the 
Board will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1) 
(2002); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise that his left upper deltoid wound has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been recently hospitalized due 
to his left upper deltoid wound.  While the veteran has 
asserted that disability causes pain and impairment, such 
impairment is contemplated in the disability ratings that 
have been assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board has been unable to identify any other factor consistent 
with an exceptional or unusual disability picture, and the 
veteran has pointed to none.

In short, the veteran's service-connected left upper deltoid 
wound does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

Entitlement to a 30 percent disability rating for residuals 
of a left upper deltoid wound is granted, subject to the 
payment of monetary benefits.


REMAND

As noted above, on November 9, 2000, the President signed 
into law the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  Also as set forth 
above, the VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Recent decisions 
by the Court have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio, supra.  

The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his increased rating claims in June 
2001.  In this regard, the Board would observe that the 
October 2002 duty to assist letter provided to the veteran 
referred only to the issues of entitlement to an increased 
rating for residuals of a left upper deltoid wound and 
entitlement to TDIU.  The RO failed to issue a duty to assist 
letter for the veteran's claims of entitlement to increased 
ratings for residuals of a fracture to the right 5th finger 
(to include arthritis), residuals of a fracture to the right 
3rd and 4th metacarpals (to include arthritis), PTSD, and 
hemorrhoids. 

The Board notes that the veteran must be apprised of all of 
the applicable provisions of the VCAA; what evidence would 
substantiate his specific claims; advised of the required 
time period for the receipt of evidence; and advised as to 
the responsibility for obtaining specific substantiating 
evidence.  See, e.g., 38 U.S.C. § 5103(a); Quartuccio v. 
Principi, supra.  In light of the foregoing, and in order to 
ensure due process in this case, the Board finds that the RO 
should ensure that there is full compliance with the duty to 
assist and duty to notify provisions of the VCAA prior to 
appellate review. 

The Board also notes that the Schedule for Rating 
Disabilities pertaining to ankylosis and limitation of motion 
of the hands under 38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230, was amended and rewritten, effective August 26, 2002.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  This change 
became effective during the veteran's appeal.  Given that the 
file is being returned to the RO to notify the veteran of the 
VCAA, the RO will have an opportunity to apply the amended 
schedular criteria.  The veteran was notified of the change 
in schedular criteria in a May 2003 letter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is required.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied 
regarding the above-stated issues on 
appeal.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence, if any, VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holding of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

2.  The RO should review the veteran's 
claim of entitlement to an increased 
rating for residuals of a fracture to the 
right 5th finger (to include arthritis) 
and residuals of a fracture to the right 
3rd and 4th metacarpals (to include 
arthritis) under the applicable 
diagnostic code of 38 C.F.R. § 4.71a, in 
effect before and after August 26, 2002.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims and if 
the benefits sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate consideration, as appropriate.

The purpose of this REMAND is to afford the veteran due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


